COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan,* Haley and Senior Judge Willis


CHRISTOPHER MICHAEL LAM
                                                                MEMORANDUM OPINION **
v.     Record No. 0655-11-4                                         PER CURIAM
                                                                   AUGUST 16, 2011
TOWN OF LURARY LAW ENFORCEMENT AND
 VIRGINIA MUNICIPAL GROUP SELF-INSURANCE ASSOCIATION


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Arthur L. Goff; Bushey, Cave & Goff, on brief), for appellant.

                 (William S. Sands, Jr.; Duncan & Hopkins, P.C., on brief), for
                 appellees.


       Christopher Michael Lam appeals a decision of the Workers’ Compensation

Commission. He asserts the commission erred in (1) affirming the decision of the deputy

commissioner that he abandoned his claim for a shoulder injury; (2) affirming the decision of the

deputy commissioner that his claim was barred by the statute of limitations; (3) addressing the

factual issue of causation because the decision that the claim had been time-barred was factual

and dispositive, and the adjudication of the issue of causation was gratuitous and unnecessary;

(4) addressing the factual issue of causation without providing notice to him; and (5) concluding

there was no persuasive evidence he suffered a left shoulder injury in the accident. We have

reviewed the record and the commission’s opinion and find that this appeal is without merit.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See Lam v.



       *
         Justice McClanahan participated in the decision of this case prior to her investiture as a
Justice of the Supreme Court of Virginia
       **
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Town of Luray Law Enforcement, VWC File No. 234-59-44 (Mar. 2, 2011). We dispense with

oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                          -2-